DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3A.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a   method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites: 
 receiving and storing diagnostic data; 
graphically displaying diagnostic data within a display range according to the display range set by a user; 
and receiving a zoom-in instruction or a zoom-out instruction sent by the user, zooming in or zooming out the display range according to a preset condition, 
displaying diagnostic data within a zoomed in or zoomed out display range.
The  limitations from claim 1, “receiving and storing diagnostic data; 
graphically displaying diagnostic data within a display range according to the display range set by a user; and receiving a zoom-in instruction or a zoom-out instruction sent by the user, zooming in or zooming out the display range according to a preset condition, and graphically displaying diagnostic data within a zoomed in or zoomed out display range”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of assigning incentive points or score pertaining to a map information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of  “receiving and storing diagnostic data; graphically displaying diagnostic data within a display range according to the display range set by a user; and receiving a zoom-in instruction or a zoom-out instruction sent by the user, zooming in or zooming out the display range according to a preset condition, and graphically displaying diagnostic data within a zoomed in or zoomed out display range”.
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claims 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “receiving” and “displaying” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The 
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-6  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency.  
3B.	Claim 7-12 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claim  purports to be both an apparatus and a process.
As per  Claim 7:
In line 1 : It recites, “a vehicle diagnostic device (an apparatus) 
In lines 3-4  :  “ steps of receiving and storing  diagnostic data…“  (a process)
In lines 4-5 : “ displaying diagnostic data within a range”  (process)
In lines 5-6  : “receiving zoom-in instruction or zoom-out instruction…(a process)


In Lyell, the court stated that “A claim such as those before us cannot  be both  method and apparatus. It must be clear from [the] wording [of the claim]  that it is drawn to one or the other of [the] mutually exclusive statutory classes of invention [set forth in the 35 USC 101].  A method or process [claim] is an act or series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities”. Ex parte Lyell at 1552. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). 

3C.	Claims 13-18 are   rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claim 13  is directed to "a computer readable storage medium  which stores a computer program……”
A machine readable medium or Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se, unless defined otherwise in the application as filed.  As the Specification is silent, the BRI of a CRM and computer readable storage media  (CRSM) in view of the state of the art covers as signal per se. Thus in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment.
 However, signal is not patentable subject matter under 35 U.S.C. 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and OFFICIAL GAZETTE of  the UNITED STATES 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  
Claims 14-18 inherit the deficiencies of the base claim 13 respectively and therefore are non-statutory by virtue of their dependency. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4A.	Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Regarding claim 7, the claim purports to be both an apparatus and a process (as shown above) is ambiguous because it is unclear whether the claim is directed to the IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
4B.	 Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the recitation, “receiving diagnostic data” renders the claim indefinite, since it is not clear, how the diagnostic data is being received? Is it being received  by the user input or is it  being received  wirelessly or some other means. 
Appropriate clarification is required.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-18 are  rejected under 35 U.S.C. 103 as being unpatentable over   
Gray et al. (USP2014/0075356).
As Per Claim 1, Gray et al. ( Gray) teaches, aa method for graphically displaying a data stream, (via a diagnostic tool that includes a touch screen display and a diagnostic hub in form of a GUI, 100, 400, Fig.1,4),[0024]) [0044]),  comprising: receiving and storing diagnostic data; ( [0065]); graphically displaying diagnostic data within a display range according to the display range set by a user; ( via timeline 1200 allows the user  to view the data stream at various points in time as desired …[0066]. “The user may manually move the frame  indicator 1204 to any point along the timeline or time frame and then press the play button 1208” [0066])
“the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line” [0067]), zooming in or zooming out the display range according to a preset condition,( “The zoom window 1116 enlarges a portion of the data stream in the data window 1114 and may be movable along the data window 1114 as needed by the user” [0059]);  and graphically displaying diagnostic data within a zoomed in or zoomed out display range. (via [0059] , also see [0044-0045], [0055-0069], Figs. 1-12).
However, Gray does not explicitly teach, receiving diagnostic data.
However, Gray teaches, “The display can display information such as the make, model, year of vehicle that the diagnostic tool can diagnose, the various diagnostic tests the diagnostic tool can run, diagnostic data the diagnostic tool has received”,[0027];
And “FPGA 314 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 310 and the wireless communication circuit 338”,[0036]). Also see [0034-0035], Fig.3).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Gray has the teachings of diagnostic data being received from ECU and then being displayed on display.
As per Claim 2, Gray   teaches the limitation of Claim 1. However, Gray further  teaches, wherein the step of receiving and storing diagnostic data comprises: receiving diagnostic data of a current moment ([0065]).
Gray also teaches, “the data stream may be recorded automatically once the data stream button 410 is first selected or automatically recorded at any time desired by the user”.  … “The buffer is continuous and records for the set amount as the diagnostic tool 100 is used.” [0065]).
However, Gray does not explicitly teach, deleting a first piece of diagnostic data from a data sequence formed by a stored diagnostic data, and adding the diagnostic data of the current moment to an end of the data sequence if the quantity of the stored diagnostic data is the same as a preset quantity; adding the diagnostic data of the current moment to an end of the data sequence formed by the stored diagnostic data and increasing the quantity of the stored diagnostic data by 1, if the quantity of the stored diagnostic data is less than the preset quantity. 
However, Gray further teaches, “the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line”, [0067], Figs.11-12). Therefore, Gray has the teachings of setting up and changing the frame indicator and scale.
It is well known in the art that the capacity of memory limits the amount of data being stored, means are commonly used in the art to retain the latest data while discarding the oldest data when the amount of the data exceeds the capacity of the memory.  
Therefore, deleting a first piece of diagnostic data from a data sequence formed by a stored diagnostic data, and adding the diagnostic data of the current moment to an In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 3, Gray   teaches the limitation of Claim 1. However, Gray further  teaches, wherein the step of graphically displaying the diagnostic data according to the display range set by the user comprises: obtaining the display range set by the user, wherein the display range comprises the quantity of diagnostic data to be displayed; [0065-0066]).
However, Gray does not explicitly teach, 27displaying a graph set by the user by taking a difference between the quantity of the currently stored diagnostic data and the quantity of the diagnostic data in the display range as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if the quantity of currently stored diagnostic data is greater than the display range set by the user.  
However, Gray   teaches, “the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line”, [0067], Figs.11-12). Therefore, Gray has the teachings of setting up and changing the frame indicator and scale.
It is well known in the art that displaying of any entity on display, the display range is being set by the user.
Therefore,  27displaying a graph set by the user by taking a difference between the quantity of the currently stored diagnostic data and the quantity of the diagnostic data in the display range as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if the quantity of currently stored diagnostic data is greater than the display range set by the user, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 4, Gray   teaches the limitation of Claim 3. However, Gray further  teaches, wherein the step of graphically displaying the diagnostic data within a display range based on the display range set by a user [0065-0067]).
However, Gray does not explicitly teach,  displaying a graph within the display range set by the user by taking a zero point as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if a quantity of currently stored diagnostic data is not greater than the display range set by the user.  
However, Gray  teaches, “the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line”, [0067], Figs.11-12). Therefore, Gray has the teachings of setting up and changing the frame indicator and scale.

It is well known in the art that the capacity of memory limits the amount of data being stored, means are commonly used in the art to retain the latest data while discarding the oldest data when the amount of the data exceeds the capacity of the memory.
It is well known in the art that displaying of any entity on display, the display range is being set by the user.
Therefore, displaying a graph within the display range set by the user by taking a zero point as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if a quantity of currently stored diagnostic data is not greater than the display range set by the user,  
would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 5, Gray   teaches the limitation of Claim 1. However, Gray further  teaches, wherein the step of graphically displaying the diagnostic data within a display range based on the display range set by a user  [0065-0067]).
However, Gray does not explicitly teach, displaying a graph within the display range set by the user by taking a zero point as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if a quantity of currently stored diagnostic data is not greater than the display range set by the user.  
“the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line”, [0067], Figs.11-12). Therefore, Gray has the teachings of setting up and changing the frame indicator and scale.
It is well known in the art that displaying of any entity on display, the display range is being set by the user.
Therefore, displaying a graph within the display range set by the user by taking a zero point as a starting point on an X axis, taking a value of the quantity of the currently stored diagnostic data as a maximum displayed value on the X axis, and taking corresponding diagnostic data received each time as a value on a Y axis, if a quantity of currently stored diagnostic data is not greater than the display range set by the user,
would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 6, Gray   teaches the limitation of Claim 1. However, Gray further  teaches, wherein the step of zooming in or zooming out the display range according to a preset condition [0065-0067]).
However, Gray does not explicitly teach, determining whether the display range is a maximum display range when receiving the zoom-in instruction sent by the user; and zooming in the display range to a preset multiple if the display range is not the maximum display range; or determining whether the display range is a minimum display range when receiving the zoom-out instruction sent by the user; and zooming out the display range to 1/N of an original display range if the display range is not the minimum display range, wherein N is a positive integer greater than 1 and preset by the user.  
 “the zoom window 1116 may also be moved manually by the user with his finger or a stylus, which will also move the frame indicator correspondingly along the time line”, [0067], Figs.11-12). Therefore, Gray has the teachings of setting up and changing the frame indicator and scale.
It is well known in the art that displaying of any entity on display, the display range is being set by the user.
Therefore, determining whether the display range is a maximum display range when receiving the zoom-in instruction sent by the user; and zooming in the display range to a preset multiple if the display range is not the maximum display range; or determining whether the display range is a minimum display range when receiving the zoom-out instruction sent by the user; and zooming out the display range to 1/N of an original display range if the display range is not the minimum display range, wherein N is a positive integer greater than 1 and preset by the user,  would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 7 is being rejected using the same rationale as claim 1.
Claim 8 is being rejected using the same rationale as claim 2.
Claim 9 is being rejected using the same rationale as claim 3.
Claim 10 is being rejected using the same rationale as claim 4.
Claim 11 is being rejected using the same rationale as claim 5.
Claim 12 is being rejected using the same rationale as claim 6.
Claim 13 is being rejected using the same rationale as claim 1.
Claim 14 is being rejected using the same rationale as claim 2.
Claim 15 is being rejected using the same rationale as claim 3.
Claim 16 is being rejected using the same rationale as claim 4.
Claim 17 is being rejected using the same rationale as claim 5.
Claim 18 is being rejected using the same rationale as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663